       Case 1-18-42994-ess                Doc 32       Filed 11/26/18    Entered 11/26/18 11:29:29




UNITED STATES BANKRUPTCY COURT                                          tmd3574/nk
EASTERN DISTRICT OF NEW YORK                                            DECEMBER 7, 2018
-----------------------------------------------------------X            9:30AM
IN RE:
                                                                        Chapter 13
LESLEY L. NIEUWKERK,                                                    Case No: 1-18-42994-ess

                                       Debtor.
-----------------------------------------------------------X

                                          NOTICE OF SETTLEMENT OF
                                   PROPOSED ORDER DISMISSING CASE
         SIRS/MESDAMES:
         PLEASE TAKE NOTICE, that an Order of which the within is a true copy will be presented
for settlement to the Honorable Elizabeth S. Stong, U.S. Bankruptcy Judge, at the United States
Bankruptcy Court at 271 Cadman Plaza East, Brooklyn, New York on December 7, 2018, at
9:30AM.
         PLEASE TAKE FURTHER NOTICE, that counter-orders must be presented and served
upon the undersigned no later than three (3) days prior to the settle date set forth above, and if
no counter-order is presented and served, the attached Order may be signed.


Date: Jericho, New York
      November 26, 2018


                                                               s/Marianne DeRosa
                                                               MARIANNE DEROSA, CH 13 TRUSTEE
                                                               125 JERICHO TURNPIKE; SUITE 105
                                                               JERICHO, NY 11753
                                                               (516) 622-1340
       Case 1-18-42994-ess                Doc 32       Filed 11/26/18   Entered 11/26/18 11:29:29




                                                               tmd3574/nk
                                                               THIS ORDER RELATES TO A
                                                               HEARING HELD ON
                                                               NOVEMBER 19, 2018
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X      Chapter 13
IN RE:                                                         Case No. 1-18-42994-ess

LESLEY L. NIEUWKERK,
                                                               ORDER DISMISSING CASE

                                         Debtor.
--------------------------------------------------------X
         UPON the October 26, 2018 written application of Marianne DeRosa, Chapter 13 Trustee,

(the “Trustee”) seeking entry of an Order dismissing the instant Chapter 13 case pursuant to 11

U.S.C. §1307(c) and due notice of the aforesaid application having been given to all necessary

parties; and

         WHEREAS, on November 19, 2018, the Trustee appeared in support thereof, no one

appeared on behalf of the Debtor, and Suzanne Youssef, Esq. appeared on behalf of Wells Fargo

Bank, N.A.; and

         WHEREAS, Debtor’s Counsel filed a letter at docket number 31 indicating there were no

grounds in law or fact to oppose dismissal; and

         WHEREAS, the Debtor’s proposed plan is not sufficiently funded to pay secured claims in

full as required by 11 U.S.C. §1325(a)(5), and the Debtor’s supporting budget, Schedules I and

J, does not indicate an ability to increase the plan payments; and

         WHEREAS, the Debtor failed to commence making Chapter 13 plan payments to the

Trustee, as required by 11 U.S.C. §1326(a)(1); and

         WHEREAS, the Debtor failed to comply with the disclosure requirements of E.D.N.Y. LBR

2003-1; and

         WHEREAS, each of the foregoing constitutes cause for dismissal of a Chapter 13 case; it

is accordingly
     Case 1-18-42994-ess      Doc 32    Filed 11/26/18    Entered 11/26/18 11:29:29




       ORDERED, that the instant Chapter 13 case be dismissed pursuant to 11 U.S.C. §1307(c)

of the Bankruptcy Code.

Dated: Brooklyn, NY
                  , 2018
                                          ___________________________
                                          Hon. Elizabeth S. Stong
                                          United States Bankruptcy Judge
       Case 1-18-42994-ess                Doc 32       Filed 11/26/18    Entered 11/26/18 11:29:29




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Chapter 13 Case No: 1-18-42994-ess
IN RE

LESLEY L. NIEUWKERK,
                                                                        CERTIFICATE OF SERVICE
                                                                             BY MAIL
                                       Debtor.
-----------------------------------------------------------X


               This is to certify that I, Nathan Z. Kaufman, have this day served a true, accurate
and correct copy of the within Notice of Settlement and proposed Order Dismissing by depositing
a true copy thereof enclosed in a post-paid wrapper, in an official depository under the exclusive
care and custody of the U.S. Postal Service within New York State, addressed to each of the
following persons at the last known address set forth after each name:


Lesley L. Nieuwkerk
100-21 31st Avenue
East Elmhurst, NY 11369

Mark E Cohen, Esq.
108-18 Queens Blvd, 4th Fl, Ste 3
Forest Hills, NY 11375

Woods, Oviatt, Gilman LLP
700 Crossroads Bldg, Two State St
Rochester, NY 14614


This November 26, 2018

s/ Nathan Z. Kaufman
Nathan Z. Kaufman, Staff Attorney
Office of the Standing Chapter 13 Trustee
Marianne DeRosa, Esq.
125 Jericho Turnpike, Ste 105
Jericho, NY 11753
(516) 622-1340
     Case 1-18-42994-ess    Doc 32   Filed 11/26/18   Entered 11/26/18 11:29:29




Index No: 1-18-42994-ess
UNITED STATES BANKRUPTCY COURT:
EASTERN DISTRICT OF NEW YORK
IN RE

LESLEY L. NIEUWKERK ,


Debtor.

               NOTICE OF SETTLEMENT, ORDER DISMISSING CASE
                                   and
                          CERTIFICATE OF SERVICE




                            MARIANNE DeROSA, TRUSTEE
                           125 JERICHO TURNPIKE STE 105
                                 JERICHO, NY 11753
                                    (516) 622-1340
